FILED
                           NOT FOR PUBLICATION
                                                                            APR 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     15-10590

              Plaintiff-Appellee,                D.C. No. 3:15-cr-00319-RS-1

 v.
                                                 MEMORANDUM*
SHAUN W. BRIDGES, a.k.a. Number13,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                             Submitted April 7, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Shaun W. Bridges appeals from the district court’s judgment and challenges

his 71-month sentence for money laundering, in violation of 18 U.S.C. § 1957, and

obstruction of justice, in violation of 18 U.S.C. § 1512. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Bridges’s counsel has filed a brief stating that

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. No pro se supplemental brief or answering brief has been filed.

      Bridges has waived his right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2